Citation Nr: 1547667	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.  He died in October 2008.

The appellant claims entitlement to service connection for the cause of the Veteran's death as his surviving spouse.  In this regard, in an April 2009 decision, the RO found that the relationship between the appellant and the Veteran is considered to have been a common law marriage; the appellant's status as the Veteran's surviving spouse is therefore not at issue on this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for diabetes.

2.  The amended death certificate lists diabetes as a contributory cause of death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service connected disabilities as a contributory cause of death, and that DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities. See M21-1, IV.iii.2.A.1.a,b (updated July 31, 2015).

Although the initial death certificate lists only cardiopulmonary arrest as the principal cause of death, after the Board hearing the appellant submitted what appears to be a valid amended death certificate that indicates the cause of death as cardiopulmonary arrest due to or as a consequence of diabetes.  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service connected disability is a contributory cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  The evidence reflects that the Veteran suffered from and was in receipt of service connection for diabetes, and this contributed substantially and materially to his death from cardiopulmonary arrest.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


